O’Gorman, J.
This is an appeal from an order denying the joint application of the defendant and one Sanford that he be brought in as a party defendant. It appears from the moving papers that the. plaintiffs delivered to Sanford their automobile for the purpose of having him make certain repairs thereon; that Sanford thereupon made repairs of the reasonable value of $127.30; that he then turned over the car to the defendant with instructions to finish the repairs and deliver the automobile to the plaintiffs, upon payment of the entire bill for repairs and labor, amounting in all to $202.30, for which Sanford claims a lien; that the *618plaintiffs disregarded the claim and replevied the machine in this action, making Schreiber, only, a party defendant. Sanford, asserting a lien upon the car for his work and labor, has an interest which may be seriously prejudiced, if not destroyed, unless he may intervene in this action. We think he brings himself clearly within section 452 of the Code; and, in our opinion, it was error to deny his application. Rosenberg v. Solomon, 144 N. Y. 92; Bauer v. Dewey, 166 id. 402; Uhlfelder v. Tamsen, 15 App. Div. 436.
Scott and Newbubgeb., JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide event.